/56ZtS
                           No.                               ORIGINAL

                Court of Criminal Appeals of Texas




                                                               RECEIVED IN
                      Mark Eugene Engle, Appellant           COURT OF CRIMINAL APPEALS

                                  vs.
                                                                 DEC 02 2015

                                                             Abel Acosia, Clerk
                      The State of Texas,   Apellee



                                                                FILED IN
                                                         JOURT OFCRIMINAL APPEALS
                                                         o
                Petition for Discretionary Review

                  From the 6th Court of Appeals

                                                                Abel Acosta, Cierk
               In Appellate Case No:    06-14-00239-CR




                        Petition for Appellant




Honarable Justices:

     Comes now the Appellant and submits this PDR pursuant to
the provisions of the Texas Rules of Appellate Procedure in support
of his request for the judgement of the conviction to be overturned.




                                 0)
                                   TABLE   OF   CONTENTS




Index    of    Authorities


Statement Regarding oral Argument                          .i
Statement       of    the   Case
                                                           5
Statement of Procedural History

Grounds       for    Review

Argument with Authorities

Prayer         . .

Appendix       .                                           _i3
£er-Mic                         Index   of   Authorities




Federal Cases                                                           mAs^


Groh v Ramirez 540 US-   551 (2004)                 —       —
                                                                                4


State   Cases



Green v State 872 S.W-2d 717,721 (TexCrimApp 1994)                                            Statement Regarding Oral Argument




Oral Argument is requested to help the court understand the
significance of the Abuse of Discretion,                the probable cause
findings, and the preservation of issues for Appellate Review.
Among other       things, also the Violation of the Appellants rights
under   the 4th    Ammendment     to   the   U.S.   Constitution   and   the Texas

Constitution      Article   1   sec 9.




                                         fa
                      STATEMENT OF THE CASE




     This is an appeal of and sentence in criminal case from the
354th Judicial District,   in Hunt County, Texas.   Appellant was
convicted Manufacturing and Delivery of a Controlled Substance
Penalty Group 1 More than Four grams but less than 200 grams.
After Appellant's :motion to supress the evidence was denied by
the trial court, Appellant Plead Guilty. Appellant was assessed
a sentence of Life Imprisonment on October 1, 2014 by a Jury.
Notice of Appeal was given on October 3, 2014. The clerk's
record was filed February 5th, 2015.    The reporter's record was
filed on April 29th, 2015.




                              (&
                        PROCEDURAL   HISTORY




(1) Opinion was handed down by the 6th Court of Appeals on 3rd
   day of November, 2015.                            .
                                                   V>          It
(2) Motion for Rehearing was filed Pro Se on /^      day of AlUV' 201!

(3) Motion for Rehearing was disposed/ overruled   on /i^r       klPV'i
                                                        / day of A*
               .2015.




                            (ti
                            GROUNDS   FOR   REVIEW



1. Incomplete record denied the Appellant a proper review. -
  Motion for Rehearing.


2. Court of Appeals failed to apply the proper standard under Texas
   Rules of Appellate Procedure when there is a 4th Ammendment:
  violation.



3. Standing was established as the contraband was removed from
   a personal safe. RR vol 22 States Exhibit No. 7

4. Affidavit for Search Warrant was sealed at the time of service
   and did not travel with the Search Warrant.             RR vol 22 Joint
   Exhibit   no.   1.



5. Search Warrant is ffacially invalid- as it fails to particularly
   describe the place to be searched, and the persons or things
   to be seized.        RR vol 22 Joint Exhibit No.   2.


6. Examining Trial Feb. 4th, 2013, Order from Examining Trial
   signed April 8th 2013 of No Probable Cause for the specific
   offense of Sexual Assault.         Now see CR page 90.      Is this abuse of
   discretion?




                                 6)
                                                   ARGUMENT WITH                          AUTHORITIES



 Texas Rules of Appellate Procedure 44.4(a)                                                                    Remediable Error of
 the Trial Court.                             The Record is                           Incomplete.                            All           hearinqs and
 rulings and orders Pre-Ihdictment have been left out.                                                                                                    Green v
 State 872 S.W.2d 717,721                               (Tex Crim App 1994)                                              "An examining trial
     ...is arguably a critical stage for purposes of Sixth Amendment
 analysis."                        The judge signed a final order of No Probable Cause
ofii; the specific                            offense that the Court of Appeals continues to
 prevail on as it tries to keep this Invalid Affidavit for Search
 Warrant alive.                              order signed April 8th,                                  2013.
 State v Cullen 195 S.W.3d 696,700 (Tex Crim App 2006)                                                                                                   "Because
•-   '   '• '•   -"" •   ••"'•      '   "'     '        ••.••   -—I.. Il.l- •••••••   I. .1 •     I    . . . n , ••••—••••    ••••I...   ••••••-   Wto           I.            II..


 an Appellate Court's review of a Trial Court's                                                                                    ruling is re-'
 •




 stricted by an inadequate record of the basis for the Trial Court's
 ruling, we find it necessary to require a Trial Court to express
     its findings of the fact and conclusions of law when requested by
     the losing party."                            If the court of appeals would have had a
 complete record of all proceedings in this case, Writ #07259,
 Cause No.                       29110,       the outcome would have been different.



 Texas Rules of Appellate Procedure 44.2(a) Constitutional Violation
                 Court of Appels errored when it did not consider the full 4th
 Amendment                       to the Constitution of                               the Unitied States.                                                The SHt

4th Amendment states that no warrants shall be issued without
 3 things - Probable Cause, Oath or Affirmation, and particularly
describing the place to be searched and the persons or things to
 be          seized.

                 The Court of Appeals has used the wrong analysis.                                                                                         Tijerina
                                                                                                                                                           mum   iii   iii   am — — m



 v State 334 S.W.3d 825,835 (Tex App - AmarilLo 2011, pet ref'd)
     "We review the harm resulting from a trial court's erroneous
 denial of a motion to supress and subsequent admission of evidence
 obtained in violation of the [U.S. Const] Fourth Amendment under
                                                                          ——•                                                                              v>                           "
 the constitutional standard of the [TRAP] 44.2(a).                                                                                                Under 44.2(a)
«*—__                                                           —                     '         ——-——-——————————————                                                                    —
     "We evaluate the entire record in a aeutral,                                                                        impartial, and even-
 handed manner, not in the light most favorable to the prosectution."
 Pham v State 324 S.W.3d. 869, 874 (Tex Crim App - Houston [14th
 Dist] 2010 pet ref'd) "Standing is a question of law which we
 m                    i                                        /
 review de novo... only after a defendant has established standing


                                                                       C8)
to complain may a court consider whether >he suffered a sub-
i
stantive Fourth Amendment or Art.l sec. 9 violation."
State v Daugherty 931 S.W.2d 268,270 (Tex Crim App 1996)
"The language of Art. 38.23 plainly does not accomadate a doc-
trine of                   inevitable discovery."
Nowhere in the Affidavit for Search Warrant is it spoken or
suggested that a search of any locked boxes or safes would further
the investigation.                                          The officers                   removed the safe and took it
inside the police station,                                                     Beyond the scope of what the warrant
allows.                    The terms 'locked boxes'                                        and 'safes* in the warrant is
over-broad.                           They do not particularly describe.
                                           •*
                                                                                                                               Rios v State 901
                                                                                                                               m    mi   i i i   i ••• ••• i   •


S.W.2d. 704,706 (Tex App - San Antonio 1995, no pet.) "Both the
                '                                                                   —                                               i

Texas Constitution and [CCP] provide that a search warrant
—» •••••• i-                      '   •          .I., ii— i—.                                ••" . '    i.   i   • •i    i —   .i

describe the place to be searched Tas near as may ber.                                                                                       A valid
search warrant must cgntain a description of the place to be
searched [HI]-                             The description contained in the affidavit
limits and controls the description contained in the warrant."


                    The search warrant is facially invalid.                                                             Exactly what our
constitution is intekled to protect against. Warrants that are
facially invalid and do not particularly describe can not be
considered as anything but unreasonable.


Groh v Ramirez 540 U.S. 551 (2004)                                                              The Supreme Court Justice
Stevens                held           that:

(1) Search warrant that utterly failed to describe the persons
               or things to be seized was invalid on its face, not withstand-
               ing that requisite particularized description was provided
               «—h—— III   nil-           •• I     I II I       •   •• »   II — — ^ — ! • — — I — ^ — • - ^ — • ^ — i ^ — — ^ ^ — 1 ^ ^ — 1 ^ ^ ^ ^ —

               in search wqrrant application;
(2) residential search that was conducted pursuant to this
    facially invalid warrant could not be regarded as "reasonable"
    though items to be seized were described in search warrant
               application and though officers conducting search exercised
               restraint in application; and                                                  «•
(3) agents who had prepared and executed warrant were not entitled
               to qualified immunity from liability.




                                                                                   CK
"Search warrant that utterly failed to describe the persons or
things to be seized was invalid on its face... and where appli^
cation, having been sealed, did not accompany warrant.           A facially
invalid search warrant can not be cured by an incorporated aff-
T     -             .   .   .   _____        —'    '   ' """*"    ' '"   ^

idavit.   Especially when the affidavit was sealed."




                                Co)
                               PRAYER
                               «_IM*M_a__




Appellant   prays this Honorable Court will qrant Discretionary
Review in this case and   reverse   the     judqement of   the Court of

Appeals and acquit him. Appellant further prays for all other
lawful relief to which he my be entitled",          at law or in equity.


                                     Sincerely Submitted,




                                                            Pro   Se




                                     Mark Eugene Engle
                                     899     Fm   632

                                     Kenedy,       TX   78119
                                     TDC#1958430




                              6t)
                          CERTIFICATE   OF   SERVICE




    I hereby certify that a true and correct copy of the above and
    foregoinq instrument was served on all parties to this petition
    by U.S. Postal Service on J2.7 day of AlQ}fPAlMO(>y~ 2015.




                                                        ProSe




Mb* TFeKVL ItfVl
                                DECLARATION




    i HefeBy swear under penalty of perjury that everything contained
    in this petition is true and correct to the best of my knowledge.




                                                       Pro   Se




                                                Mark Eugene Engle




                                     APPENDIX




Copy of Opinion




  6$
                        In The
                Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00239-CR




          MARK EUGENE ENGLE, Appellant

                           V.


           THE STATE OF TEXAS, Appellee




        On Appeal from the 354th District Court
                   Hunt County, Texas
                 Trial Court No. 29,110




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                      MEMORANDUM OPINION

         Mark Eugene Engle, charged with the manufacture or delivery ofmore than four grams but

less than 200 grams of a controlled substance,1 filed a motion to suppress evidence. After this

motion to suppress was denied by the trial court, Engle entered a plea of guilty to the charge and

submitted the issue of punishment to a Hunt County jury, which assessed a life sentence.2 Engle

has appealed, claiming that the trial court erred in its refusal to suppress the evidence obtained

during a search after the issuance of a search warrant.

         Engle attacks the search warrant on two fronts. First, he claims that the affidavit by

Greenville Police Detective Felecia White, made in support of its issuance, was insufficient to

establish probable cause that evidence of criminal activity would be found. Second, he claims

White made her affidavit with reckless disregard for the truth, and, therefore, the warrant was

invalid under Franks v. Delaware, 438 U.S. 154 (1978).3 In his brief, although Engle questions

why an alleged transient person's word would be sufficiently reliable to support the issuance of a

search warrant and seems distressed that the affiant relies on hearsay upon hearsay in the affidavit


lSee TEX. HEALTH & SAFETY CODE ANN. § 481.112(d) (West 2010).

2The State alleged and proved two prior convictions for enhancement purposes.

 In making this claim, Engle seems to be relying on Harrisv. State, 227 S.W.3d 83, 85 (Tex. Crim. App. 2007) (citing
Franks, 438 U.S. at 155-56), which states, in part,

         Under Franks, a defendant who makes a substantial preliminary showing that a false statement was
         made in a warrant affidavit knowingly and intentionally, or with reckless disregard for the truth,
         may be entitled by the Fourth Amendment to a hearing, upon the defendant's request. This hearing
         is required only where the false statement is essential to the probable cause finding. Ifat the hearing
         the defendant establishes the allegation of perjury or reckless disregard by a preponderance of the
         evidence, the affidavit's false material is set aside. Ifthe remaining content ofthe affidavit does not
         then still establish sufficient probable cause, the search warrant must be voided and the evidence
         resulting from that search excluded.
for the warrant, he neither points out any apparent falsehood in the affidavit nor specifically says

why the relied-upon information would be incorrect.

I.       Contents of the Affidavit for Search Warrant

        Part of Engle's complaint about Detective White's affidavit is that the facts attested to for

the issuance ofthe search warrant came from secondhand knowledge she obtained from the report

of another Greenville police officer. White's affidavit stated that she had reviewed a report

generated by Greenville Police Corporal Victor Petrea. The relied-upon report described a meeting

between Petrea and a woman, Jane Doe,4 who told of coming to Greenville with a friend, Brooke

Addington.5 The report relates that Doe and Addington visited various friends in the city and

eventually met up with a man named Mark. White's affidavit detailed the parties' actions, which

led to Doe being alone in Mark's car with him at a particular truck stop, which was a location

specified in the affidavit. Doe described a drug transaction in which Mark engaged, and then they

drove toward Wolfe City in search of other drug deals. At this point, Doe described Mark pulling

onto a back road, getting out of the car, opening Doe's door, strangling her, then binding her feet

with a rope and her hands with a belt. According to Doe, Mark then took her to a Motel 6 in

Greenville to what she believed was room number 123. Once in the room, although the report




"White's affidavit stated Jane Doe was a pseudonym, and she was assigned an identifying number. At the suppression
hearing, Doe was identified by her given name. We will refer to her by the pseudonym used in the trial court. See
TEX.Code Crm. Proc. ANN. art. 57.02 (West Supp. 2014).

5The affidavit suggests Addington and Doe were not from Greenville. Subsequent investigation showed the motel
room had been registered to a Mark Engle, who was shown to have a white Saturn, matching the description of the
car given by Doe, registered to an address in Fort Worth. Engle's driver's license showed an address in Watagua.
                                                        3
indicates that Mark sexually assaulted6 Doe repeatedly "for several hours," the report does not

detail the assaults. Petrea's report, as rendered in White's affidavit, related that Mark took Doe on

another drug-selling trip and then returned to the motel to further sexually assault her, with Doe

reporting that "this time was worse that [sic] the other time." Id. Doe went on to relate that Mark

used a handheld video camera to film the rape, and she said that she also saw a computer with a

lens mounted on it, leading her to believe that Mark was broadcasting the rape over the internet.

Thereafter, Mark returned Doe to the car and went for another drive, during which she escaped

when Mark stopped at a stop sign. Doe was rescued by police who were in a vehicle behind them.

         White's affidavit also describes her meeting with Holly Robinson, the Executive Director

of the Crisis Center ofNortheast Texas. Robinson told White that she had met with Doe at a local

hospital, where Doe described Engle's penile penetration of Doe's mouth, vagina, and anus while

in the room of the motel, saying further that Mark had ejaculated upon multiple places of Doe's

body. "Jane Doe told Holly Robinson that Mark had injected what Jane Doe believed to be

Methamphetamine into the vagina of Jane Doe. Jane Doe told Holly Robinson that Mark had

injected methamphetamine into Mark's neck and could not complete the injection so Mark made

Jane Doe finish injecting the Methamphetamine into Mark's neck." Doe also described to

Robinson that Engle had shaved her head with a set of face clippers. Doe described Mark as a

forty-year-old white male "with a long tattoo of a naked woman on [his] back and skulls tattooed

on [his] forearms."



6Although the initialinvestigation was into Doe's allegation of sexual assaults, a large amountof methamphetamine
was foundin Engle's car, a discoverywhichled to the indictmentgivingrise to the trial in this matter. Thereis nothing
in the record filed with this Court to indicate that Engle was indicted for any of the sexual assault offenses.
                                                         4
       Engle complains that affiant White relates information she gathered from an investigative

report generated by Officer Petrea and from "facts she read from another officer." Engle does not

consider the fact that information shared among law enforcement personnel can establish a basis

for issuance of a warrant. "Observations reported to the affiant by other officers engaged in the

investigation can constitute a reliable basis for issuing a warrant." Gish v. State, 606 S.W.2d 883,

886 (Tex. Crim. App. [Panel Op.] 1980) (citing UnitedStates v. Ventresca, 380 U.S. 102 (1965)).

Engle claims that "one cannot discern from the four corners of the affidavit that entry in the hotel

room will further the investigation." A close inspection of White's affidavit shows that she says

her proposed search would look for "[i]tems utilized in the offense of Aggravated Sexual Assault

offense [sic] consisting of body fluids, clothing items, towels, wash cloths, syringes,

methamphetamine, video cameras, cellular telephones, 'SIM' cards for cellular telephones,

computers, items used for bindings." Based on the reported sexual assaults described in White's

affidavit, the items which the search warrant indicates would be the objects of the search would

reasonably appear to be objects which could serve as evidence of the reported crimes.

       Even though Engle does not point out what he claims to be false statements contained in

the affidavit, he maintains that the affidavit does not establish the reliability of Doe. Because of

this, Engle claims that Doe should not be accorded any more credibilitythan one would attribute

to a confidential informant. Using that rationale, Engle claims (without proffering any authority

for the position), that Doe's statements required corroboration as a predicate to its beingused as

the basis for a search warrant.
       Engle avers in his brief that there is nothing in White's affidavit suggesting that the sexual

acts related by Doe were committed without Doe's consent. We find this position belied by

White's recitation that Doe told police Engle had bound her hands and her feet, took her to the

motel, and sexually assaulted her as she remained bound. Engle took Doe out of the room,

allegedlyto sell drugs; he took her back to the room and sexually assaulted her again. These things

hardly describe a willing participation by Doe in the sexual act. We also take Doe's description

of Engle injectingmethamphetamine into Doe's vagina and Engle's compellingDoe to assist him

in injecting methamphetamine into his neck as evidence from which the reviewing magistrate

could reasonably infer that the sexual activities were without Doe's consent.

II.    The Law on Suppression and Warrants

       We review a trial court's ruling on a motion to suppress under a bifurcated standard of

review, giving almost total deference to the trial court's determination of historical facts that turn

on credibilityand demeanorwhile reviewingde novo other application-of-law-to-fact issues. See

Johnson v. State, 68 S.W.3d 644,652-53 (Tex. Crim. App. 2002); Carmouche v. State, 10 S.W.3d
323, 327 (Tex. Crim. App. 2000). Appellate courts should also afford nearly total deference to

trial court rulings on application-of-law-to-fact questions (also sometimes calledmixedquestions

of law and fact) if the resolution of those ultimate questions turns on fact determinations, suchas

an evaluationof credibilityand demeanor. Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App.

1997). Appellate courts review mixed questions of law and fact not falling within this category

on a de novo basis. Id. We must affirm the trial court's decision if it is correct on any theory of

law thatfinds support intherecord. Osbourn v. State, 92 S.W.3d 531,538 (Tex. Crim. App. 2002).
       "Probable cause to support the issuance of a search warrant exists where the facts submitted

to the magistrate are sufficient to justify a conclusion that the object of the search is probably on

the premises to be searched at the time the warrant is issued." Cassias v. State, 719 S.W.2d 585,

587 (Tex. Crim. App. 1986). Reviewing a magistrate's issuance of a search warrant, "we apply a

highly deferential standard because of the constitutional preference for searches to be conducted

pursuant to a warrant as opposed to a warrantless search. As long as the magistrate had a

substantial basis for concluding that probable cause existed, we will uphold the magistrate's

probable cause determination." State v. McLain, 337 S.W.3d 268, 271 (Tex. Crim. App. 2011)

(citations omitted). A reviewing court is "not to analyze the affidavit in a hyper-technical manner,"

but is to '"interpret the affidavit in a commonsensical and realistic manner, recognizing that the

magistrate may draw reasonable inferences. When in doubt, we defer to all reasonable inferences

that the magistrate could have made.'" Id. (quoting Rodriguez v. State, 232 S.W.3d 55, 61 (Tex.

Crim. App. 2007) (footnote omitted)).

       We review a denial of a motion to suppress to determine if that denial represents an abuse

of discretion. Shepherd v. State, 273 S.W.3d 681, 684 (Tex. Crim. App. 2008). When we review

a trial court's denial of a motion to suppress, we give "almost total deference to a trial court's

express or implied determination of historical facts [while] review[ing] de novo the court's

application of the law of search and seizure to those facts." Id. We '"view the evidence in the

light most favorable to the trial court's ruling.'" Wiede v. State, 214 S.W.3d 17, 24 (Tex. Crim.

App. 2007) (quoting State v. Kelly, 204 S.W.3d 808, 818 (Tex. Crim. App. 2006)).
       "The law imposes no requirement that information provided by the victim of an offense be

corroborated to support issuance of a warrant." Jarnagin v. State, 392 S.W.3d 223, 228 (Tex.

App.—Amarillo 2012, no pet.). In Jarnagan, the Amarillo Court of Appeals found no abuse of

discretion in a situation arising when the affidavit for search warrant related allegations made by

the fourteen-year-old sexual assault complainant. The court found the trial court within its

discretion to find the child's statements "sufficiently reliable to support a determination of

probable cause." Id. Further, in Jackson v. State, 470 S.W.2d 201, 203 (Tex. Crim. App. 1971),

the affiant was a police officer who had worked with the complainant, a rape victim. The victim

identified Jackson's photograph as a photo of her attacker. The police officer's affidavit in support

of the warrant stated that the affiant had good reason (based on the identification of Jackson in a

photograph) to believe that Jackson had committed the offense. The Court of Criminal Appeals

found that this photographic identification established the complainant's reliability "because she

was the victim of the crime; and the underlying circumstances of why she knew the appellant was

her assailant were shown." Id. We can find no reason that Doe's information tendered to police

and set out in White's affidavit failed to sufficiently establish Doe's reliability in order to justify

the issuance of the search warrant.

        White's affidavit reflected the state ofthe investigation conducted by the Greenville Police

Department, and it was proper for White to reference other officers' reports or investigations in

her affidavit. Absent such practice, it may have been necessary for multiple affidavits from

different affiants beobtained to support a single warrant. Thefour corners oftheaffidavit establish

probable cause to believe at least one sexual assault occurred in the motel room described in the
affidavit. There was an indication that neither Doe nor her attacker were residents ofthe Greenville

area. Even so, the trial court was within its discretion to find probable cause in the affidavit's four

corners.



III.    No Franks Violation Shown

        Engle also attacks White's affidavit as having been executed with a reckless disregard for

the truth. While Engle points to matters developed on cross-examination in the suppression

hearing, he has not established that affiant White was either untruthful or that she exhibited a

reckless disregard for the truth in her affidavit.

        In support ofthis allegation, Engle points to his questioning of White about her knowledge

of Doe's background and veracity.

                Q       [By Engle's attorney] Y'all have absolutely no idea about her
        history, her truthfulness or lack thereof, correct?

                A       [By White] Correct.

                Q       She spins a tale for you and you fill out an affidavit for a search
        warrant, correct?

                A       Yes.


Engle then points to White's statement that she had only pursued three or four search warrants in

her thirty-one-year careeras a Greenville police officer(aftereight yearsas a patrol officer, White

said she had been a detective the past twenty-three years). Engle complains that Doe was a

"transient person" not known to Greenville police and that the law enforcement officers did not

corroborate the information Doe gave to them.
       As with other probable cause issues, our review of a trial court's decision on a Franks issue

is made pursuant to a dual standard: "We give almost total deference to a trial court's rulings on

questions of historical fact and application-of-law-to-fact questions that turn on an evaluation of

credibility and demeanor while we review de novo application-of-law-to-fact questions that do not

turn on credibility and demeanor." Johnson v. State, 68 S.W.3d 644, 652-53 (Tex. Crim. App.

2002). The trial court considers the affidavit in support of a search warrant and any evidence

offered by the party seeking suppression, since that party has claimed the affidavit contains false

statements. State v. Verde, 432 S.W.3d 475, 481 (Tex. App.—Texarkana 2014, pet. refd) (citing

Franks, 438 U.S. at 155-56). "As the sole fact-finder and judge of the witnesses' credibility and

weight ofthe evidence, the trial court is owed great deference, and its ruling will be overruled only

if outside the bounds of reasonable disagreement." Janecka v. State, 937 S.W.2d 456, 462 (Tex.

Crim. App. 1996) (per curiam).

       First, the word "transient" in reference to Doe's status was employed by Engle. White's

affidavit certainly provided the information that Doe and her friend resided outside Greenville and

came there, spending their day visiting various people. At the hearing, Engle's trial attorney

capably developed the fact that local law enforcement was not familiar with Doe and that she was

likelyfrom outside of Greenville. Drawingfrom that information, one might infer that Doe might

be more difficult to locate or contact in the future than a permanent resident of the community.

The affidavit also stated that Doe had been raped multiple times by a man known to Doe as "Mark"

and that the motel room she identified as the site of some of that activity was rented by a man

named MarkEngle. The factthat Doewas not a local resident was a factor which the issuer of the

                                                 10
search warrant could take into account in the totality of the circumstances to be considered in the

trial court's determination of probable cause. We cannot say the trial court abused its discretion

in finding the existence ofprobable cause for the issuance of the warrant.

         Under examination by Engle, White agreed that many of Doe's statements could not be

corroborated. The testimony at the suppression hearing to which Engle refers was as follows:

                Q       [By Engle's attorney] Okay. So none of the information in the first
         ~ from page 2, 3, and down to that paragraph on page 4, none of that information
         that was provided was independently corroborated or verified; is that correct?

                    A    [By White] Well, that's what the victim alleged also, yes.

                    Q    Exactly. You —the police were not able to corroborate anything
         that was said in those paragraphs?

                    A    Well, later on, yes.

                 Q       No, no, no, ma'am, I'm talking about: At the time that you filled
         out the search warrant, had the police made any effort to corroborate any of the
         allegations to determine whether or not they were being given true information by
         [Jane Doe] or did they just rely on what she said?

                    A    Part of that is true, and then part of this says this is what Sergeant
         Walden verified.

                    Q    All right. Well, let me get with you on that.

                    A    Okay.

                    Q    Sergeant Walden[7] verified thatMr. Engle wasstaying at the Motel
         6; is that correct?

                    A    That's correct.

                    Q    And he verified the room number, correct?

7White's affidavit also said shespoke bytelephone with Sergeant Steve Walden; sheincluded facts learned byWalden
in her affidavit.
                                                      11
                A      Correct.


                Q      And he verified the color and car that Mr. Engle was driving?

                A       That's correct.


                Q      And the fact that Mr. Engle was a white male with tattoos, correct?

                A      I don't know about the tattoos; but yes, all that other, yes.

               Q      Okay. That's all of what [Jane Doe] told the officers that Sergeant
         Walden was able to corroborate, correct?

                A      Yes.


                Q      That's information, is it not, that anybody could have come in that
         knew Mr. Engle or knew where he was staying could have provided to the police
         department, correct?

         Rather than finding that the issuance of the search warrant was fatally flawed due to the

lack of corroboration for Doe's allegations, we find the record supports a reasonable inference by

the trial court that based on the sexual assaults Doe had described to police, law enforcement

officers had corroborated what they could and then continued their investigation by seeking a

warrant to search the room where the alleged assaults occurred. There is, however, a striking

difference between a lack of corroboration and either a falsehood or reckless disregard for the

truth.

         More to the point, we find nothing in the record (and specifically nothing in the portions

of the record to which Engle refers) to suggest that White's affidavit contained false information

or that she recklessly disregarded the truth. We find no abuse of discretion in the trial court's

denial of Engle's suppression motion.

                                                  12
      We overrule Engle's point of error and affirm the trial court's judgment and sentence.




                                           Bailey C. Moseley
                                           Justice



Date Submitted:      October 27,2015
Date Decided:        November 3,2015

Do Not Publish




                                              13
                                Court of Appeals
                         Sixth Appellate District of Texas


                                   JUDGMENT



 Mark Eugene Engle, Appellant                          Appeal from the 354th District Court of
                                                       Hunt County, Texas (Tr. Ct. No. 29,110).
 No. 06-14-00239-CR        v.                          Memorandum Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                          Burgess participating.



       As stated in the Court's opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Mark Eugene Engle, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED NOVEMBER 3, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE


ATTEST:
Debra K. Autrey, Clerk